



Exhibit 10.1
    
SEPARATION AGREEMENT AND RELEASE OF CLAIMS
This Release of Claims (“Agreement”) is made by and between GoPro, Inc. (the
“Company”) and Anthony J. Bates (“Executive”).
WHEREAS, Executive has agreed to enter into a release of claims in favor of the
Company upon certain events specified in an offer letter by and between Company
and Executive, as amended (the “Offer Letter”).
NOW THEREFORE, in consideration of the mutual promises made in this Agreement,
the parties hereby agree as follows:
1.Termination. Executive’s employment from the Company will terminate on
December 31, 2016 (the “Termination Date”) and the Executive hereby tenders his
resignation from the Board of Directors of the Company (the “Board”), effective
on the Termination Date. Should the Company decline to accept Executive’s
resignation from the Board, Executive shall nonetheless cease employment, but
shall continue to serve as a director on the Board of Directors of the Company,
subject to any required vote of the stockholders of the Company for any periods
following the Termination Date. Executive will begin receiving the standard
non-executive director Board equity and cash compensation package in the year
his revised equity grants have completed vesting under paragraph 4(d)(ii),
beginning after the annual shareholder meeting in that year and provided he
remains on the Board.
2.Confidential Information. Executive shall continue to maintain the
confidentiality of all confidential and proprietary information of the Company
and shall continue to comply with the terms and conditions of Company’s
Confidentiality Agreement (as defined in the Offer Letter). Executive shall
return all the Company property and confidential and proprietary information in
Executive’s possession to the Company on the Effective Date of this Agreement.
3.Acknowledgment of Payment of Wages: By Executive’s signature below, Executive
acknowledges that on the Termination Date, the Company will provide Executive
with a final paycheck for all wages, salary, reimbursable expenses, accrued
vacation and any similar payments due Executive from the Company as of the
Termination Date. Executive will also remain eligible to receive any payments to
which Executive may be entitled pursuant to the Company’s benefit plans, as
amended, and/or the Company’s 401(k) plan, pursuant to the terms of such plans,
until the Termination Date. By signing below, Executive acknowledges that the
Company will not owe Executive any other amounts as of the Termination Date,
other than the Accrued Compensation (as defined in the Offer Letter) or as
otherwise set forth herein.
4.Separation Compensation: In exchange for Executive’s agreement to the waiver
of claims set forth in paragraph 5 below and compliance with all of the terms of
this Agreement, including but not limited to paragraphs 1 and 2 above, the
Company agrees to:
(a)pay Executive twelve (12) months of Executive’s current base salary plus
Executive’s current target bonus (assuming a 100% achievement threshold), in a
single lump sum on the first business day after the sixtieth (60th) day
following the Termination Date;
(b)pay Executive a pro rata portion of Executive’s target bonus through the
Termination Date, payable in a single lump sum no later than two and one half
months following the Termination Date and when other target bonuses are
generally paid to senior executives of the Company;
(c)if Executive validly elects to continue coverage under the Company’s health
insurance plan under the Consolidated Omnibus Budget Reconciliation Act of 1975,
as amended (“COBRA”) and consistent with the terms of COBRA and the Company’s
group health insurance plan, the Company will pay the insurance premiums to
continue Executive’s existing group health benefits for Executive for twelve
(12) months following the Termination Date, provided that, if the Company
determines in its discretion that





--------------------------------------------------------------------------------





it cannot provide such continued group health benefits without potentially
violating applicable law (including, without limitation, Section 2716 of the
Public Health Service Act), the Company shall in lieu thereof provide to you a
taxable lump sum payment in an amount equal to twelve (12) months of such
continued group health benefits, less any gross premiums previously paid under
this paragraph 4(c), which payment shall be made regardless of whether you elect
COBRA continuation coverage and which cash payment shall be paid out in a lump
sum at the same time as the payment described in paragraph 4(a), or, if later,
at the time of such determination by the Company; and
(d)with respect to Executive’s outstanding equity grants (other than any awards
outstanding under the Company’s 2014 Employee Stock Purchase Plan, which shall
be governed exclusively by the terms of those awards):
(i)twenty-five percent (25%) of the shares initially subject to each of
Executive’s equity grants will accelerate and vest on the Termination Date;
(ii)if, and so long as, Executive continues to serve on the Board following the
Termination Date, Executive shall be eligible to continue to vest in an
additional twenty-five percent (25%) of the shares initially subject to each of
Executive’s equity grants (including any awards that originally vested only
based on continued employment rather than service), with the number of shares
vesting on each vesting date pursuant to the original vesting schedule of each
such grant as if Executive’s employment had not terminated on the Termination
Date and the acceleration under paragraph 4(d)(i) had not occurred, provided
that, in the event of a Change in Control (as defined in the Offer Letter) while
Executive serves on the Board, any such then-unvested equity awards remaining
outstanding shall immediately accelerate and become exercisable;
(iii)the remaining unvested shares subject to each of Executive’s equity grants
will expire on the Termination Date and be immediately forfeited to the Company
without consideration or payment therefore. It is acknowledged and agreed that
the acceleration under paragraph 4(d)(i) and the continued vesting eligibility
under paragraph 4(d)(ii) shall be evaluated on a grant-by-grant basis and shall
be limited to the maximum number of shares initially underlying each grant;
(iv)all vested options held by Executive on the Termination Date and all other
options that vest pursuant to paragraph 4(d)(i) and paragraph 4(d)(ii) above
shall be exercisable for the three (3) months following the later of (i)
December 31, 2017, if Executive’s termination as a director is on or before
December 31, 2017, or (ii) the date of Executive’s termination as a director, if
Executive’s termination as a director occurs after December 31, 2017, provided
that, in each case, upon a Change of Control, the exercisability of options
shall be subject to the terms of any definitive agreement effecting or
evidencing the Change of Control;
(v)Executive will remain bound by the Company’s equity incentive plans and the
applicable equity agreements evidencing Executive’s equity awards, except to the
extent that they are expressly modified by this Agreement.
By signing below, Executive acknowledges that Executive is receiving the
separation compensation outlined in this paragraph 4 in consideration for
waiving Executive’s rights to claims referred to in this Agreement and that
Executive would not otherwise be entitled to the separation compensation.
Executive also acknowledges that if Executive violates any of the terms of this
Agreement, any future payments under paragraph 4 of this Agreement will
terminate, any then‑unvested stock options and restricted stock units will
terminate.
5.Release of Claims. Executive agrees that the foregoing consideration
represents settlement in full of all outstanding obligations owed to Executive
by the Company. Executive, on behalf of Executive, and Executive’s respective
heirs, family members, executors and assigns, hereby fully and forever releases
the Company (inclusive of any successor) and its past, present and future
officers, agents, directors, employees, investors, shareholders, administrators,
affiliates, divisions, subsidiaries, parents, predecessor and successor
corporations, and assigns, from, and agrees not to sue or otherwise institute or
cause to be





--------------------------------------------------------------------------------





instituted any legal or administrative proceedings concerning any claim, duty,
obligation or cause of action relating to any matters of any kind, whether
presently known or unknown, suspected or unsuspected, that Executive may possess
arising from any omissions, acts or facts that have occurred up until and
including the date Executive executes this Agreement including, without
limitation,
(a)any and all claims relating to or arising from Executive’s employment
relationship with the Company and the termination of that relationship;
(b)any and all claims relating to, or arising from, Executive’s right to
purchase, or actual purchase of shares of stock of the Company, including,
without limitation, any claims for fraud, misrepresentation, breach of fiduciary
duty, breach of duty under applicable state corporate law, and securities fraud
under any state or federal law;
(c)any and all claims for wrongful discharge of employment; termination in
violation of public policy; discrimination; breach of contract, both express and
implied; breach of a covenant of good faith and fair dealing, both express and
implied; promissory estoppel; negligent or intentional infliction of emotional
distress; negligent or intentional misrepresentation; negligent or intentional
interference with contract or prospective economic advantage; unfair business
practices; defamation; libel; slander; negligence; personal injury; assault;
battery; invasion of privacy; false imprisonment; and conversion;
(d)any and all claims for violation of any federal, state or municipal statute,
including, but not limited to, Title VII of the Civil Rights Act of 1964, the
Civil Rights Act of 1991, the Age Discrimination in Employment Act of 1967, the
Americans with Disabilities Act of 1990, the Fair Labor Standards Act, the
Employee Retirement Income Security Act of 1974, The Worker Adjustment and
Retraining Notification Act, the California Fair Employment and Housing Act, and
Labor Code section 201, et seq. and section 970, et seq. and all amendments to
each such Act as well as the regulations issued under each such Act;
(e)any and all claims for violation of the federal, or any state, constitution;
(f)any and all claims arising out of any other laws and regulations relating to
employment or employment discrimination; and
(g)any and all claims for attorneys’ fees and costs.
Executive agrees that the release set forth in this paragraph shall be and
remain in effect in all respects as a complete general release as to the matters
released. Nothing in this Agreement waives (i) Executive’s right to file a
charge or participate in any investigation or procedure with any government
agency; (ii) Executive’s rights to indemnification or any payments under any
fiduciary insurance policy, if any, provided by any act or agreement of the
Company, state or federal law or policy of insurance; (iii) any claims to
benefits under any Company equity agreement and/or employee benefit plan in
which Executive has a vested right as of the Termination Date pursuant to the
written terms of such agreement; (iv) Executive’s rights under workers’
compensation and unemployment benefit laws; (v) any claims that may not be
waived under applicable law; (vi) any action to enforce the terms of this
Agreement or (vii) any rights or claims that may arise after the date Executive
executes this Agreement.
6.Acknowledgment of Waiver of Claims under ADEA. Executive acknowledges that
Executive is waiving and releasing any rights Executive may have under the Age
Discrimination in Employment Act of 1967 (“ADEA”) and that this waiver and
release is knowing and voluntary. Executive and the Company agree that this
waiver and release does not apply to any rights or claims that may arise under
the ADEA after the date Executive executes this Agreement. Executive
acknowledges that the consideration given for this waiver and release Agreement
is in addition to anything of value to which Executive was already entitled.
Executive further acknowledges that Executive has been advised by this writing
that (a) Executive should consult with an attorney prior to executing this
Agreement; (b) Executive has at least twenty-one (21) days within which to
consider this Agreement; (c) Executive has seven (7) days following the
execution of this Agreement by the parties to revoke the Agreement; (d) this
Agreement shall not be effective until the revocation period has expired; and
(e) nothing in this Agreement prevents or precludes Executive from challenging
or seeking a determination in good faith of the validity of this waiver under
the ADEA, nor does





--------------------------------------------------------------------------------





it impose any condition precedent, penalties or costs for doing so, unless
specifically authorized by federal law. Any revocation should be in writing and
delivered to the Vice-President, People at the Company by close of business on
the seventh day from the date that Executive signs this Agreement.
7.Civil Code Section 1542. Executive represents that Executive is not aware of
any claims against the Company other than the claims that are released by this
Agreement. Executive acknowledges that Executive has been advised by legal
counsel and is familiar with the provisions of California Civil Code 1542,
below, which provides as follows:
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.
Executive, being aware of said code section, agrees to expressly waive any
rights Executive may have under such code section, as well as under any statute
or common law principles of similar effect.
8.No Pending or Future Lawsuits. Executive represents that Executive has no
lawsuits, claims, or actions pending in Executive’s name, or on behalf of any
other person or entity, against the Company or any other person or entity
referred to in this Agreement. Executive also represents that Executive does not
intend to bring any claims on Executive’s own behalf or on behalf of any other
person or entity against the Company or any other person or entity referred to
herein.
9.Application for Employment. Executive understands and agrees that, as a
condition of this Agreement, Executive shall not be entitled to any employment
with the Company, its subsidiaries, or any successor, and Executive hereby
waives any right, or alleged right, of employment or re-employment with the
Company.
10.No Cooperation. Executive agrees that Executive will not counsel or assist
any attorneys or their clients in the presentation or prosecution of any
disputes, differences, grievances, claims, charges, or complaints by any third
party against the Company and/or any officer, director, employee, agent,
representative, shareholder or attorney of the Company, unless under a subpoena
or other court order to do so.
11.No Admission of Liability. Executive understands and acknowledges that this
Agreement constitutes a compromise and settlement of disputed claims. No action
taken by the Company, either previously or in connection with this Agreement
shall be deemed or construed to be (a) an admission of the truth or falsity of
any claims heretofore made or (b) an acknowledgment or admission by the Company
of any fault or liability whatsoever to the Executive or to any third party.
12.Costs. The parties shall each bear their own costs, expert fees, attorneys’
fees and other fees incurred in connection with this Agreement.
13.Authority. Executive represents and warrants that Executive has the capacity
to act on Executive’s own behalf and on behalf of all who might claim through
Executive to bind them to the terms and conditions of this Agreement.
14.No Representations. Executive represents that Executive has had the
opportunity to consult with an attorney, and has carefully read and understands
the scope and effect of the provisions of this Agreement. Neither party has
relied upon any representations or statements made by the other party which are
not specifically set forth in this Agreement.
15.Severability. In the event that any provision hereof becomes or is declared
by a court of competent jurisdiction to be illegal, unenforceable or void, this
Agreement shall continue in full force and effect without said provision.
16.Entire Agreement. This Agreement, along with the Confidentiality Agreement
(as defined in the Offer Letter), the June, 2014 Indemnity Agreement, and
Executive’s written equity compensation





--------------------------------------------------------------------------------





agreements with the Company, represents the entire agreement and understanding
between the Company and Executive concerning Executive’s separation from the
Company and supersedes Executive’s Offer Letter, except with respect to the
arbitration provisions under the heading “Other Terms” and the section entitled
“Section 409A.”
17.No Oral Modification. This Agreement may only be amended in writing signed by
Executive and the Chairman of the Board of Directors of the Company.
18.Governing Law. This Agreement shall be governed by the internal substantive
laws, but not the choice of law rules, of the State of California.
19.Effective Date. This Agreement is effective eight (8) days after it has been
signed by both parties.
20.Counterparts. This Agreement may be executed in counterparts, and each
counterpart shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned.
21.Voluntary Execution of Agreement. This Agreement is executed voluntarily and
without any duress or undue influence on the part or behalf of the parties to
this Agreement, with the full intent of releasing all claims. The parties
acknowledge that:
(a)They have read this Agreement;
(b)They have been represented in the preparation, negotiation, and execution of
this Agreement by legal counsel of their own choice or that they have
voluntarily declined to seek such counsel;
(c)They understand the terms and consequences of this Agreement and of the
releases it contains;
(d)They are fully aware of the legal and binding effect of this Agreement.
IN WITNESS WHEREOF, the parties have executed this Agreement on the respective
dates set forth below.
 
 
 
GOPRO, INC.
/s/ Anthony Bates
 
 
/s/ Nicholas Woodman
Anthony Bates
 
 
By:
Nicholas Woodman
 
 
 
Title:
Chief Executive Officer








